Name: Commission Regulation (EC) NoÃ 1105/2006 of 18 July 2006 fixing the aid for dried fodder for the 2005/06 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  cooperation policy;  economic geography;  economic policy
 Date Published: nan

 19.7.2006 EN Official Journal of the European Union L 197/5 COMMISSION REGULATION (EC) No 1105/2006 of 18 July 2006 fixing the aid for dried fodder for the 2005/06 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (1), and in particular Article 20 thereof, Whereas: (1) Article 4(2) of Regulation (EC) No 1786/2003 lays down the amount of the aid for dried fodder to be paid to processors for up to the maximum guaranteed quantity established in Article 5(1) of that Regulation. (2) The quantities notified to the Commission by the Member States for the 2005/06 marketing year under the second subparagraph of Article 33(1) of Commission Regulation (EC) No 382/2005 of 7 March 2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder (2) include quantities in stock on 31 March 2006 for which, under Article 34a of that Regulation, aid may be paid for the 2005/06 marketing year. (3) Under Article 6(4) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder (3), in conjunction with the second paragraph of Article 36 of Regulation (EC) No 382/2005, quantities not taken into account for the 2004/05 marketing year because of late notification by one Member State should also be included for the 2005/06 marketing year. (4) The notifications show that the maximum guaranteed quantity for dried fodder has not been exceeded. (5) The aid for dried fodder is therefore EUR 33 per tonne, in accordance with Article 4(2) of Regulation (EC) No 1786/2003. (6) For those Member States applying an optional transitional period in accordance with Article 71 of Council Regulation (EC) No 1782/2003 (4), the aid provided for in the second subparagraph of paragraph 2 of that Article should be fixed, in accordance with Article 35 of Regulation (EC) No 382/2005. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The aid for dried fodder for the 2005/06 marketing year shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 114. Regulation as last amended by Regulation (EC) No 456/2006 (OJ L 82, 21.3.2006, p. 1). (2) OJ L 61, 8.3.2005, p. 4. Regulation as amended by Regulation (EC) No 432/2006 (OJ L 79, 16.3.2006, p. 12). (3) OJ L 79, 7.4.1995, p. 5. Regulation repealed by Regulation (EC) No 382/2005. (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 953/2006 (OJ L 175, 29.6.2006, p. 1). ANNEX Aid for dried fodder 2005/06 marketing year Member State Aid referred to in Article 4 of Regulation (EC) No 1786/2003 EUR/t Aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003 EUR/t Belgium  Czech Republic 33,00 Denmark 33,00 Germany 33,00 Greece 33,00 22,233 Spain 33,00 23,036 France 33,00 35,535 Ireland 33,00 Italy 33,00 Lithuania 33,00 Luxembourg  Hungary 33,00 Netherlands 33,00 35,830 Austria 33,00 Poland 33,00 Portugal 33,00 Slovakia 33,00 Finland 33,00 35,830 Sweden 33,00 United Kingdom 33,00